Citation Nr: 1015034	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
	

INTRODUCTION

The appellant contends that he had recognized guerilla 
service from September 1942 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
At the hearing, the appellant submitted additional evidence 
along with a waiver of initial consideration by the RO.  
Thus, the Board will consider the additional evidence in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304(c) 
(2009).

The Board remanded this matter to the RO in October 2009 to 
provide the appellant's representative an opportunity to 
respond to a statement of the case (SOC) first issued in 
November 2008.  In December 2009 the RO issued a copy of the 
November 2008 SOC to the appellant's representative and 
afforded a period of 60 days for response.  No response was 
received from the appellant's representative and no 
additional evidence or argument was received from the 
appellant.  The case is now returned to the Board for its 
appellate consideration.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has not alleged the type of service that 
would give rise to entitlement to nonservice-connected 
pension benefits, but rather has only alleged guerilla 
service with the Commonwealth Army of the Philippines.  

2.  The United States service department has found that the 
appellant has had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the Untied States Armed Forces.  


CONCLUSION OF LAW

The criteria for VA nonservice-connected pension benefits are 
not met.   
38 U.S.C.A. §§ 101(2), 107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6, 3.40 (2009); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  
Proper VCAA notice as originally construed must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).

In the present case, no VCAA notice letter was sent to the 
appellant; however, this is no more than harmless, 
nonprejudicial error for two reasons.  First, as will be 
discussed further below, the appellant has not contended that 
he had other than guerilla service with the Philippine 
Commonwealth Army; the service he has alleged, even if 
verified by the United States service department, would still 
be insufficient to establish entitlement to nonservice-
connected pension benefits.  

Second, in a decision letter issued in May 2008 and in a 
statement of the case in November 2008, the appellant was 
specifically apprised of the type of service required to 
establish entitlement to nonservice-connected pension 
benefits, and that the type of service he alleged, service in 
the Philippine Commonwealth Army with the recognized 
guerillas, was insufficient to establish entitlement to 
nonservice-connected pension benefits.  Under the 
circumstances, a reasonable person would understand that the 
claim was not capable of substantiation even if all of the 
facts as he alleged them were proven true.  The appellant was 
further informed that he would instead have to have served in 
a regular component of active military service of the United 
States Armed Forces for a period of 90 days or more, one day 
of which must have been during wartime.  Since that time, he 
has presented additional evidence and argument in support of 
his claim, but has not once alleged or provided evidence of 
service other than guerilla service in the Philippine 
Commonwealth Army, or of the type of service that would give 
rise to legal entitlement to nonservice-connected pension 
benefits.

As will be discussed further below, under the undisputed 
facts of this case, the appellant cannot establish legal 
eligibility for VA nonservice-connected pension benefits.  
Thus, further notice as to what would be required to 
substantiate his claim would serve no useful purpose and 
there is no reasonably possibility that such notice would 
result in substantiation of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

With regard to the duty to assist, the claims file contains 
the appellant's writings and testimony, Commonwealth of the 
Philippines service department documentation, and United 
States service department documentation indicating that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  
There is no indication, allegation or evidence that the 
appellant had the type of service that would be sufficient to 
establish entitlement to nonservice-connected pension 
benefits.  Rather, only service as a recognized guerilla with 
the Philippine Commonwealth Army is alleged or indicated 
(although the United States service department does not 
recognize the claimed service), which as a matter of law is 
insufficient to establish eligibility for nonservice-
connected pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  Thus, there is no reasonable possibility that 
further development would result in substantiation of the 
appellant's claim for nonservice-connected pension benefits.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R. § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  However, the only evidence in support 
of a request to verify the appellant's service indicates that 
the appellant had guerilla service with the Philippine 
Commonwealth Army, which as a matter of law would not be 
sufficient to establish entitlement to nonservice-connected 
pension benefits.  As a result, to the extent the information 
and evidence submitted to the service department may not have 
included every piece of evidence or documentation relevant to 
the question of service (such as, for example, a transcript 
of the appellant's July 2009 Board personal hearing 
testimony), the RO's actions in this regard would constitute 
no more than harmless, non-prejudicial error.  

Further, the Board notes that the RO has made substantial 
attempts to verify the appellant's service.  The RO has 
sought verification of the appellant's service on two 
occasions, with replies received in July 2008 and October 
2008.  The information submitted to the service department 
includes the appellant's Application for Philippine Army 
Personnel, which indicates guerilla service only; unspecified 
"other" documentation, the nature or extent of which the 
Board cannot ascertain with certainty; two alternative names 
the appellant may have served under; two service numbers the 
appellant may have served under; and the appellant's claimed 
unit of assignment.  After receipt of this documentation and 
information, the service department continued in its 
determination that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  There is no contention or evidence 
to give rise to a reasonable possibility that the appellant's 
claim is capable of substantiation.  Circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include cases such as this one, where the 
claimant is ineligible for the benefit sought because of lack 
of qualifying service or lack of veteran status.  38 C.F.R § 
3.159(d); Soyini, 1 Vet. App. at 546; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Consequently, no further development is warranted in this 
matter.

Merits of the Claim

The appellant contends that he had service in the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces so as to warrant entitlement to nonservice-connected 
pension benefits.  Essentially, he seeks sufficient United 
States veteran status so as to warrant entitlement to VA 
nonservice-connected pension.  As will be discussed further 
below, however, he has alleged only service as a guerilla 
with the Philippine Commonwealth Army in the service of the 
United States; such service, even if recognized by the 
service department, would as a matter of law be insufficient 
to establish entitlement to VA nonservice-connected pension 
benefits.  Further, the United States service department has 
found that the appellant had no service as a member of the 
United States Army, including as a recognized guerilla, in 
the service of the United States Armed Forces.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  See 38 
C.F.R. § 3.6(a),(b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  

Generally, persons with service in the U.S. Army Forces in 
the Far East (USAFFE), including the recognized guerrillas, 
or service with the New Philippine Scouts under Public Law 
190, 79th Congress, shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA 
nonservice-connected disability pension benefits.  See 
38 U.S.C.A.  § 107; 38 C.F.R. § 3.40(b),(c),(d).

Rather, to establish entitlement to the nonservice-connected 
pension benefits sought on appeal, the evidence would have to 
show that the appellant had service in a "regular" 
component of the United States Armed Forces, also referred to 
as the "Old Philippine Scouts" or the "Regular Philippine 
Scouts."  See 38 C.F.R. § 3.40(a) ("Regular Philippine 
Scouts" are eligible for pension, compensation, dependency 
and indemnity compensation, and burial benefits) (emphasis 
added).  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this matter, the appellant has submitted multiple pieces 
of documentary evidence pertaining to his claimed service, 
including an Affidavit for Philippine Army Personnel dated in 
January 1946; a certification of guerilla service from the 
General Headquarters, Armed Forces of the Philippines; 
service identification cards; a 1947 letter (with no specific 
day or month) from the "USAFFE Luzon Guerilla Army Forces"; 
a March 1947 letter form "HQ 41st Infantry Regt, East Central 
Luzon Guerilla Area"; and a letter from the Republic of the 
Philippines, Office of the President, Veterans Claims 
Commission.   These pieces of documentation are cumulatively 
to the effect that the appellant had guerilla service in the 
Philippine Commonwealth Army from September 1942 to September 
1946, in the 4th MP Bn, 41st Inf. Regt. (ECLGA), 2nd Platoon 
"P" Co.  (There is also documentation indicating that the 
appellant had civilian employment as a security guard, in the 
employ of the United States, from October 1946 to October 
1949.)

When this information and at least some of the documentation 
was forwarded to the service department in May 2008, with 
additional information such as alternative spellings of the 
appellant's name and an alternative service number provided 
in September 2008, the National Personnel Records Center 
replied that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
This finding is binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Duro, 2 Vet. 
App. at 532.  

In sum, the appellant has not alleged the type of World War 
II service in the Philippines that would give rise to 
entitlement to nonservice-connected pension benefits, but 
rather has only alleged guerilla service with the 
Commonwealth Army of the Philippines.  Further, VA is bound 
by the finding of the service department that the appellant 
has had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  There is no evidence, 
indication or allegation that the appellant had the type of 
World War II service in the Philippines that would be 
required to establish entitlement to nonservice-connected 
pension benefits-that is, service in a "regular" component 
of the United States Armed Forces, also referred to as the 
"Old 


Philippine Scouts" or the "Regular Philippine Scouts"  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Consequently, the 
appellant's claim is denied based on lack of legal 
eligibility or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (claim must be 
denied if there is no entitlement under the law).
  

ORDER

Legal eligibility for nonservice-connected pension benefits 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


